TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 31, 2020



                                     NO. 03-19-00276-CR


                            Tiwanda Monique Johnson, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the trial court’s judgment adjudicating guilt. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the judgment.

Therefore, the Court affirms the trial court’s judgment adjudicating guilt. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.